Order, Supreme Court, New York County (Leland DeGrasse, J.), entered December 29, 2005, which, to the extent appealed from, denied the motion of defendant Bronx Water & Sewer Service (BWSS) for summary judgment, unanimously affirmed, without costs.
Plaintiff raised issues of fact as to whether the defect in the roadway was caused by BWSS, which allegedly performed excavation at or near the accident site. Therefore, the motion court correctly denied BWSS’s summary judgment motion (Parnes v City of New York, 298 AD2d 274 [2002]). Concur— Tom, J.P., Mazzarelli, Andrias, Marlow and Malone, JJ.